Title: To Benjamin Franklin from David Barclay, Junior, 27 March 1767
From: Barclay, David Junior
To: Franklin, Benjamin


Cheapside 27 March [1767?]
D: Barclay Jun. presents his Respects to Dr. Franklin, with the inclosed Copy of his Remarks on Paper Currency: The Committee have several Times mett thereon, but have not yet fixed on their Answer to the Report of the Board of Trade, and as it has been intimated to them, that protracting the Affair a Week or two will be advantageous to the Cause, they have been less anxious to come to an immediate determination; than otherwise they should have been.
